Citation Nr: 1721349	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for lower extremity vascular disease claimed as poor circulation and bilateral leg pain.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to an increased rating for a left patella tendon injury with fracture and degenerative joint disease (a left knee disorder), currently evaluated as 10 percent disabling.

7.  Entitlement a temporary total rating based on the need for convalescence following heart surgery at a VA Medical Center on July 27, 2009.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1987 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Houston, Texas.  In July 2016 the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.

The claims of service connection for a low back disability, hypertension, and heart disease; the claim for an increased rating for a left knee disorder; the claim for a temporary total rating based on the need for convalescence following heart surgery; and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDING OF FACT

An acquired psychiatric disorder diagnosed as a generalized anxiety disorder had its onset in service.


CONCLUSION OF LAW

An acquired psychiatric disorder diagnosed as a generalized anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder because it started while in service and has continued to the current time.  Specifically, he testified that his current acquired psychiatric disorder (i.e., anxiety) is due to the stress he was under while in Panama while Noriega was still in power and later in Germany during the time of the first Persian Gulf War having friends deploy to the Persian Gulf and worrying about when he would be deployed.  He also testified that his friends and family noticed a problem as soon as he separated from active duty in 1994 and that with their encouragement he first starting getting psychiatric treatment at VA in 1995; within the first year after his 1994 separation from active duty.  The Veteran and his representative also claim that the Veteran's acquired psychiatric disorder is due to his service-connected left patella tendon injury, pseudofolliculitis barbae, and/or tinea versicolor.  

In general, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2016).  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with acquired psychiatric disorders-starting in 1996 diagnosed as a major depressive disorder and starting in 2015 diagnosed as a generalized anxiety disorder.  See, e.g., VA treatment records dated in September 1996, October 1996, February 1999, September 2001, November 2003, and December 2015; VA examination dated in September 2015.  Moreover, the Board finds that the Veteran's testimony regarding having psychiatric problems in service because of the stress of being stationed in Panama and later Germany when combined the records that show he was station in both countries is sufficient proof that his acquired psychiatric disorder started while on active duty because the symptom of his acquired psychiatric disorder are observable by a lay person.  See Davidson.  Lastly, the Board finds that the September 1996 VA treatment record that report the Veteran had a history of psychiatric symptoms for about a year and the February 1999 VA treatment record that reported that he had psychiatric symptoms since 1994 when he separated from service in January 1994, along with his testimony regarding having continued psychiatric problems in and since service, are sufficient proof that his acquired psychiatric disorder has continued since service because the symptom of his psychiatric disorder is observable by lay persons.  Id. 

In reaching this conclusion the Board has not overlooked the September 2015 VA examination in which it was opined that the Veteran's acquired psychiatric disorder was not related to service.  Here, however, because the Board finds the Veteran's testimony, which has been corroborated, that he has had recurrent psychiatric problems since shortly after his seven years of service, and given that he has been diagnosed as having a major depressive disorder and later a generalized anxiety disorder, and affording him the benefit of the doubt, the Board concludes that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Lastly, given the Veteran's personal hearing testimony in which he notified the Board that a grant of service connection for any acquired psychiatric disorder would satisfy the appeal as to this issue, the Board finds that it need not consider whether service connection is warranted for any other acquired psychiatric disorder.  


ORDER

Service connection for an acquired psychiatric disorder diagnosed as a generalized anxiety disorder is granted.


REMAND

As to the remaining issues on appeal, in March 2017 the Board wrote to the Veteran and his representative and notified them that the appeal would be remanded unless either party waived AOJ review of the additional evidence that had been added to the claims file.  See 38 C.F.R. § 20.1304(c) (2016).  The Board's March 2017correspondence also notified the Veteran and his representative that they had 45 days to reply.  To date, neither the Veteran nor his representative has replied to the Board's waiver request letter.  Therefore, the Board finds that a remand for the AOJ review of this evidence is required.  See 38 C.F.R. § 19.31 (2016).  

While the appeal is in remand status, the Board finds that the Veteran should be provide another VA examination to ascertain the etiology of his low back disability and the current severity of his left knee disorder because the earlier VA examinations are inadequate.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Also see Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A (b) (West 2014). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-January 2016 treatment records from the Houston VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from him-self and from other individuals who have first-hand knowledge of any in-service problems with a low back disability, hypertension, lower extremity vascular disease, and heart disease as well as any continued problems since that time and any current problems caused by his service-connected left knee disorder as well as any problems his service-connected disabilities caused with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the diagnosis, etiology, and onset of the low back disability and the severity of his left knee disorder.  The claims folder must be made available to and reviewed by the examiner.  

I.  The Service Connection Claims:

(i)  What are the diagnoses of all low back disabilities?

(ii)  As to each diagnosed low back disability, is it at least as likely as not that it is related to or had its onset in service?

(iii)  Is it at least as likely as not that any low back arthritis manifested itself to a compensable degree in the first post-service year?

(iv)  As to each diagnosed low back disability, is it at least as likely as not that it is caused by the service-connected left knee disorder?

(v)  As to each diagnosed low back disability, is it at least as likely as not that it is aggravated (i.e., permanently worsened) by the service-connected left knee disorder?

II.  The Rating Claim:

The examiner is to identify all left knee pathology found to be present.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee; 

(ii) the examiner should provide a retrospective opinion dating back to August 2009 on the range of motion (flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing for left knee; 

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's left knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v) The examiner should state whether the left knee has any recurrent subluxation or lateral instability.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he/she should clearly explain why that is so.

The examiner in providing answers to the above questions must consider the Veteran's competent lay claims regarding his observable symptomatology such as pain. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a SSOC that includes notice of all the evidence added to the record since the issuance of the March 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


